Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 11 March 2022, has been entered and the Remarks therein, filed 13 June 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Chou as evidenced by MetaCyc, and NCBI Blast, and further in view of Schlake et al., and Kariko et al., necessitated by Applicants’ amendment received 13 June 2022, specifically, amended claim 1 and new claims 23-40. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 6, 7, 13-15 and 23-40 are pending.
	Claims 1, 6, 7, 13-15 and 23-40 are rejected.
	Claims 25, 31, 34 and 40 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/043403, 07/24/2018, which claims benefit of 62/536,000, 07/24/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 6, 7, 13-15 and 23-40 have the effective filing date of 24 July 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
	The objection to Claim 2, in the Non-Final Office Action mailed 11 March 2022, is withdrawn in view of Applicants' amendment received 13 June 2022, in which the cited claim was canceled.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 1-15 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 11 March 2022, is withdrawn in view of Applicants’ amendment received 13 June 2022, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 13, 15, 23, 24, 32 and 33 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Chou (International Patent Application Publication No. WO 2016/106303 A1; cited on the IDS submitted 17 November 2021) as evidenced by MetaCyc (glucose-6-phosphatase. Datasheet [online]. Copyright 2021), and NCBI Blast (SEQ ID NO. comparisons, downloaded 22 July 2022).
[All references cited in the Non-Final Office Action mailed 11 March 2022; a more complete copy of the NCBI Blast search is provided here.]

Chou as evidenced by MetaCyc and NCBI Blast addresses the limitations of claims 1, 6, 7, 13, 15, 23, 24, 32 and 33.
Regarding claim 1, Chou discloses vectors encoding a modified glucose-6-phosphatase-α (G6PC) enzyme with increased activity and its use, such as for treatment of glycogen storage disease (GSD) and complications associated with GSD (pg. 1, lines 9-11). Glycogen storage disease type Ia (GSD-Ia or von Gierke disease, MIM232200) is caused by a deficiency in glucose-6-phosphatase-α (G6Pase-α or G6PC), an enzyme that is expressed primarily in the liver, kidney, and intestine (pg. 1, lines 14-16). Also provided is a method of treating any complication associated with GSD-Ia in a subject with a deficiency in G6Pase-α by administering to the subject a therapeutically effective amount of the rAAV, or compositions comprising the rAAV as disclosed (pg. 2, lines 31-34 thru pg. 3, lines 1-2). rAAV is an adeno-associated virus vector comprising the nucleic acid molecules encoding human G6Pase-α or those encoding modified human G6Pase-α (pg. 2, lines 18-22 [Claim 1- A method of treating a disease or disorder associated with a glucose-6-phosphatase deficiency in a subject comprising administering to the subject a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide]).

It is noted that Applicant recites the term ‘a modified mRNA molecule’ in claim 1. The specification recites: “The terms ‘modified’ or ‘modification’…refer to an alteration of a canonical nucleic acid residue that can be, for example, incorporated into a polynucleotide, e.g., an mRNA molecule, which can then be used for a therapeutic treatment. Modifications to an mRNA molecule can include, for example, physical or chemical modifications to a base, such as, for example, the depletion of a base or a chemical modification of a base, or sequence modifications to a nucleic acid sequence relative to a reference nucleic acid sequence” (spec., pg. 6, lines 6-13). The term and its description is also an art-related term with regard to altered or mutated RNA or DNA.

Chou does not specifically show the relationship between the glucose-6-phosphatase-α enzyme, as taught by Chou, and the glucose-6-phosphatase enzyme recited in claim 1.
MetaCyc teaches that synonyms for the enzyme glucose-6-phosphatase include G6Pase-alpha or glucose-6-phosphatase-alpha (pg. 1).
That is, the enzyme names glucose-6-phosphatase-α and the glucose-6-phosphatase are synonymous with each other.

Regarding claims 6, 23 and 24, Chou discloses that the modified G6Pase-α sequence comprises a S298C mutation. This modified G6Pase-α comprises or consists of amino acid sequence SEQ ID NO.: 8 (pg. 18, lines 15-25 [Claim 6- the glucose-6-phosphatase polypeptide comprises an amino acid sequence that is at least 95% identical to a sequence selected from the group consisting of SEQ ID NO:3. [species election] [Claim 23-the glucose-6-phosphatase polypeptide comprises an amino acid sequence that is at least 95% identical to the sequence set forth in SEQ ID NO.:3] [Claim 24- the glucose 6 phosphatase polypeptide comprises an amino acid sequence that is at least 98% identical to the sequence set forth in SEQ ID NO:3]).

NCBI Blast shows that SEQ ID NO.: 8, as shown by Chou, has 99.0% amino acid identity to the amino acid sequence of instant SEQ ID NO.: 3 [species election]).
That is, the SEQ ID NO.: 8, as shown by Chou, and instantly-claimed SEQ ID NO.: 3 are different by 4 amino acids, which ~ 99.0% identical in amino acid sequence. 

Compare to Applicant’s hG6PC variants 1 and 2 which contain the amino acid mutation S298C, which is shown by Chou. The instant specification recites that G6Pase variant 2 has the amino acid sequence of SEQ ID NO.: 3 (spec., pg. 12, lines 10-18).
Compare to SEQ ID NO: 8 shown in Chou.

Regarding claim 7, a "modified" G6PC or G6Pase-α refers to a G6PC nucleic acid sequence or a G6Pase-a amino acid sequence that comprises at least one nucleic acid or amino acid substitution, deletion or insertion compared to the wild type sequence (such as relative to the human G6Pase-a amino acid sequence set forth as SEQ ID NO: 2) (pg. 8, lines 5-9 [Claim 7- the glucose-6-phosphatase polypeptide comprises and amino acid sequence selected from a group which includes SEQ ID NO.: 1]).
A(n) NCBI pairwise comparison between instant SEQ ID NO.: 1 and Chou et al. SEQ ID NO.: 2 shows that the two sequences are 100% identical. (See attached pairwise comparison data.)

Regarding claim 13, 32 and 33, Chou discloses that the method includes selecting a subject with glycogen storage disease type Ia (GSD-Ia) and administering to the subject a therapeutically effective amount of the rAAV, or compositions comprising the rAAV, disclosed (pg. 2, lines 28-30 [Claims 13, 32 and 33- the glucose-6-phosphatase deficiency is glycogen storage disease type 1a (von Gierke's disease)]).
Regarding claim 15, the recombinant vectors further include stuffer nucleic acid sequence situated between the G6PC promoter/enhancer and the intron, as well as between the intron and the G6PC coding sequence; and 5' and 3' inverted terminal repeat (ITR) sequences (pg. 13, lines 2-5 [Claim 15- the modified mRNA molecule comprises a poly(A) tail, a Kozak sequence, a 3' untranslated region, a 5' untranslated region or any combination thereof (i.e., the promoter region of any gene is a 5’ untranslated region]).

Claim Rejections - 35 U.S.C. § 103
The rejection of Claim 14 under 35 U.S.C. §103 as being unpatentable over Chou as evidenced by MetaCyc, and NCBI Blast and in view of Bhanot et al. and Stovall et al., in the Non-Final Office Action mailed 11 March 2022, is withdrawn in view of Applicants' amendment received 13 June 2022. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 14, 26-30 and 35-39 are rejected under 35 U.S.C. §103 as being unpatentable over Chou as evidenced by MetaCyc, and NCBI Blast, as applied to claims 1, 6, 7, 13, 15, 23, 24, 32 and 33 above, and further in view of Schlake et al. (U.S. Patent Application Publication No. 2016/0235864 A1), and Kariko et al. ((2008) Molec. Ther. 16(11): 1833-1840).
[Kariko et al. cited on the IDS submitted 27 April 2022 as “Katalin et al.”, but provided here as Kariko et al.]
 [This rejection cited in view of Applicant’s amendment.]

Claims 35, 36, 37, 38 and 39 are addressed by Chou in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above, per claims 13, 32 and 33.

Chou as evidenced by MetaCyc, and NCBI Blast, as applied to claims 1, 6, 7, 13, 15, 23, 24, 32 and 33 above, do not show: 1) the modified mRNA molecule comprises at least one modified nucleoside selected from the group consisting of: pseudouridine, 1-methyl pseudouridine, N1-methyl pseudouridine, 5-methylcytidine, 5-methyluridine, 2'-O-methyluridine, 2-thiouridine and N6-methyladenosine [Claim 14]; and 2) the modified mRNA molecule comprises at least one modified nucleoside that is N1-methyl pseudouridine [Claims 26, 27, 28, 29 and 30].

Schlake et al. addresses the limitations of claims 14, 26, 27, 28, 29 and 30.
Schlake et al. shows a method for targeted modulation, preferably reduction of the immune response against an mRNA coding for at least one biologically active polypeptide or protein, comprising the steps of identifying a target mRNA wild type sequence coding for the biologically active polypeptide or protein and modifying said mRNA by replacing at least 70% of the codons of the wild type sequence (pg. 2, para. [0020]). In preferred embodiments, at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or even 100% of the codons of the target mRNA wild type sequence are replaced (pg. 3, para. [0022] [nexus to Chou] [a modified mRNA molecule, at least 95% or 98% of the wild type polypeptide sequence]). Examples of diseases amenable to protein replacement therapy, which may be treated with a pharmaceutical composition comprising a modified mRNA according to one of the embodiments include glycogen storage disease type 1a (von Gierke’s disease) and a glucose-6-phosphatase (G6Pase) deficiency (pg. 17, para. [0182] thru pg. 18, cont. para. [0182]) [nexus to Chou] [treat a disease or disorder associated with a G6P deficiency, treat von Gierke’s disease]).
Regarding claims 14, 26, 27, 28, 29 and 30, modified nucleosides and nucleotides, which can further be modified in the nucleobase moiety, may be used to modify the mRNA (pg. 12, para. [0138]). In further specific embodiments, the modified nucleotides include modified nucleoside modifications selected from a group which includes N1-methyl pseudouridine (pg. 13, para. [0146] [Claim 14- the modified mRNA molecule comprises at least one modified nucleoside selected from a group which includes N1-methyl pseudouridine] [Claims 26, 27, 28, 29 and 30- the modified mRNA molecule comprises at least one modified nucleoside that is N1-methyl pseudouridine]).

Kariko et al. provides information that would have motivated one of ordinary skill in the art to have modified a(n) mRNA by specifically incorporating a pseudouridine- modified nucleoside, as shown by Schlake et al., by way of addressing the limitations of claims 14, 26, 27, 28, 29 and 30.
Regarding claims 14, 26, 27, 28, 29 and 30, Kariko et al. shows that the incorporation of pseudouridine into mRNA yields superior nonimmunogenic vectors with increased translational capacity and biological stability (pg. 1833, Title [nexus to Schlake et al.] [N1- methyl pseudouridine]). The described findings indicate that nucleoside modification is an effective approach to enhance stability and translational capacity of mRNA while diminishing its immunogenicity in vivo. Improved properties conferred by pseudouridine make such mRNA a promising tool for both gene replacement and vaccination (pg. 1833, column 1, Abstract).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a disease or disorder associated with a glucose-6-phosphatase deficiency in a subject,  comprising administering to the subject a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide, shown by Chou as evidenced by MetaCyc, and NCBI Blast, as applied to claims 1, 6, 7, 13, 15, 23, 24, 32 and 33 above, by: 1) modifying the mRNA molecule to comprise at least one modified nucleoside, including N1-methyl pseudouridine [Claims 14, 26, 27, 28, 29 and 30], as shown by Schlake et al., with a reasonable expectation of success, because Schlake et al. shows that a modified mRNA, as shown by Chou, containing the modified nucleoside N1-methyl pseudouridine can be used to treat a disease or disorder associated with a glucose-6-phosphatase (G6Pase) deficiency, such as glycogen storage disease type 1a, which is the enzyme deficiency and disease target, shown by Chou (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Schlake et al. teaches that the modified mRNA modulates, preferably decreases, the immunogenicity and/or immunostimulatory capacity of a target mRNA (immune response against an mRNA) (pg. 2, para. [0019]). Whereas the inherent immunostimulatory property of mRNA is considered as a desirable feature for vaccines, this effect may cause undesired complications in replacement therapies. This is especially the case for the treatment of chronic diseases in which the mRNA therapeutic needs to be administered repeatedly over an extended period of time to patients. It has been recognized that the immunostimulating properties of the mRNA may potentially give rise to issues during therapy (pg. 1, para. [0005]). There is a continued need for novel methods to reduce the immunostimulatory properties of mRNA while maintaining efficient protein expression and a good safety profile avoiding any risk of undesired side effects (pg. 2, para. [0018]). In addition, Kariko et al. teaches that incorporation of pseudouridine-modified nucleosides specifically into a target mRNA molecule diminishes its immunogenicity and enhances the stability and translational capacity of the mRNA.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 25, 31, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, pp. 6-9, filed 13 June 2022, with respect to the 35 U.S.C. §102(a)(1)/(a)(2) rejection, and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended and new claims 23-40 were added.

1. Applicant remarks (pg. 7, para. 3), with regard to the 102 rejection, that Chou does not disclose a method of treating a disease or disorder associated with a glucose 6 phosphatase deficiency by administering to a subject a modified mRNA molecule encoding a glucose 6 phosphatase polypeptide, as is required by claim 1. The adeno-associated virus vectors used by Chou are DNA vectors. Nowhere in Chou is there disclosure of treatment of a disease with an mRNA molecule, much less a modified mRNA molecule. For at least this reason, Chou does not anticipate claim 1 and the claims that depend directly or indirectly therefrom.
	However, in response to Applicant, Chou discloses a composition comprising a  modified mRNA molecule; i.e., the modified nucleic acid sequence of the glucose-6-phosphatase (G6Pase) polypeptide, which becomes translated into a complementary mRNA molecule to produce said G6Pase polypeptide. According to the broadest reasonable interpretation of the instantly-claimed method, ‘a composition comprising a modified mRNA molecule’ would not exclude a vector which produces the modified mRNA. MPEP 2111.03 (I) recites, in part: “The transitional term ‘comprising’, which is synonymous with ‘including’, ‘containing’, or ‘characterized by’, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)… (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981).
	In addition, Applicant’s working example 1 describes the transfection of G6PC (glucose-6-phosphatase) mRNA (wild-type or variant) into HEK293 cells using lipofectamine 2000 as carrier (originally-filed specification, pg. 30, lines 13-27, Example 1; and pg. 24, lines 12-13). That is, the lipid carrier vehicle lipofectamine functions in the same way as a (DNA) vector performs a carrier vehicle function with regard to mRNA.

	2. Applicant remarks (pg. 8, para. 2, 5 and 7), with regard to the 103 rejection, that Bhanot and Stovall were cited only as addressing the limitations of dependent claim 14. Nowhere does Bhanot or Stovall describe a modified mRNA, much less administering a modified mRNA encoding a glucose 6 phosphatase polypeptide to a subject for treating of a disease or disorder associated with a glucose 6 phosphatase deficiency.
	However, in response to Applicant, this argument is moot in view of the newly-cited 103 rejection in which the references of Bhanot et al. and Stovall et al. are not cited.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631